Exhibit 10.38
(EQUINIX LOGO) [d65986d6598602.gif]
MASTER SERVICE AGREEMENT
UNITED KINGDOM
This Master Service Agreement (the “MSA”) is entered into on 1st October, 2008
(the “Effective Date”) by and between Equinix (UK) Limited (“Equinix”), a
company registered in England and Wales under registration number 3672650 and
whose registered office is Quadrant House, Floor 6, 17 Thomas More Street,
Thomas More Square, London E1W 1YW, United Kingdom and Zixcorp Global Inc., a
Delaware Corporation (“Customer”), a company registered in United States of
America and whose registered office is 2711 N. Haskell Avenue, Dallas, 75204.
Recitals:

A.   Equinix is an operator of data centre facilities end provider of ancillary
services. Customer wishes to make use of the data centre facilities and receive
the ancillary services, and Equinix agrees to provide such to Customer, on the
terms and conditions set out herein.

Agreement:
In consideration of the mutual covenants and terms and conditions set out below,
Equinix and Customer agree as follows:

1.   The term “Agreement” as used in this MSA and in the General Terms and
Conditions attached hereto as Attachment A (“General T&Cs”) shall mean this MSA
and all documents incorporated into this MSA by reference, including the General
T&Cs, and all documents referred to in this MSA and in the General T&Cs as being
incorporated by reference into this Agreement, including the Policies. The
specific Services to be provided are described in a Service Order (“Service
Order”) or a Statement of Work (“SOW”) or a series of Service Orders or SOWs,
which are also incorporated herein by reference. Capitalised terms used in this
MSA but not defined in this MSA shall have the meaning ascribed to them in the
General T&Cs.   2.   Payment Terms and Taxes   2.1   The Customer shall pay the
Service Fees to Equinix on or before the date specified in Clause 2.4. Service
Fees may also be referred to as “Charges” under this Agreement and may include
any of the following, “Installation Charges”, “Non-Recurring Charges”, “Monthly
Recurring Charges” or “MRR”, “Advance Charges”, “Usage Charges” and/or “Power
Charges”, as these may be specified in a Service Order or SOW.   2.2   All
amounts payable by the Customer to Equinix under this Agreement shall be
exclusive of VAT (if any). Such VAT shall be charged in addition to such
amounts. For the purposes of this Agreement, “VAT” means value added tax as
provided for in the Value Added Tax Act 1994, and any other present or future
tax, levy, impost, charge, fee, deduction or withholding or any nature and
whatever called, by whomsoever, on whomsoever and wherever imposed, levied,
collected, withheld or assessed.   2.3   If any amount is not paid by the close
of business on the date specified in Clause 2.4, Equinix reserves the right to
charge the Customer interest thereon (before and after the judgment of any Court
of competent jurisdiction) at the Interest Rate from the date specified in
Clause 2.4 until such amount is paid. For the purposes of this Agreement, “paid”
shall mean that funds are available for immediate use by Equinix, and “Interest
Rate” shall mean the rate of 4% over the base rate of HSBC Bank pic from time to
time.   2.4   The invoicing and payment terms for the Service Fees shall be as
follows:

  (a)   Any installation Charges or Non Recurring Charges shall be invoiced 50%:
(i) on the execution of a Service Order and shall be paid on the date the
invoice is received and, in any event, prior to installation; and (ii) upon
completion of installation as advised to the Customer by Equinix and shall be
paid within 30 days from the date of the invoice.     (b)   All Monthly
Recurring Charges shall be invoiced monthly in advance on the first day of the
month. Invoices for such Monthly Recurring Charges shall be paid within 30 days
from the date of invoice.     (c)   Any Advance Fees shall be invoiced on the
date of execution of a Service Order by Equinix. Invoices for such Advance Fees
shall be paid prior to installation and, in any event, no later than 10 days
from the date of the invoice.     (d)   Any Usage Charges shall be invoiced
monthly in arrears on the first day of the month following the provision of the
Services to which the Usage Charges relate and shall be paid within 30 days from
the date of invoice.

      © Copyright Equinix 2008. MSAGLO V1 EN 0508.   1 of 4

 



--------------------------------------------------------------------------------



 



2.5   Equinix reserves the right to automatically increase the Monthly Recurring
Charges in line with the retail prices index on the first of January each year.
  2.6   In addition to its rights under the terms of Clause 2.5 above, Equinix
reserves the right to automatically increase the Power Charges of the first of
January and first of July each year in line with any reasonable and evidenced
increases in its direct electrical supply costs.   3.   Data Protection.   3.1  
The Customer acknowledges that Equinix, Equinix Parties and their respective
agents will, by virtue of the provision of Services, come into possession of
Customer Data. The Customer warrants that it has obtained and will obtain all
legally required consents and permissions from relevant parties (including data
subjects) for the use, processing and transfer of Customer Data as described in
this Clause 3.   3.2   Equinix shall implement appropriate technical and
organisational measures to protect Customer Data against accidental or unlawful
destruction or accidental loss, alteration, unauthorised disclosure or access
and against other unlawful forms of processing.   3.3   The Customer
acknowledges and agrees that Equinix, Equinix Parties and their respective
agents may use, process and/or transfer Customer Data, subject to compliance
with the U.K. Data Protection Act and other applicable laws: (i) In connection
with the provision of Services; (ii) to incorporate Customer Data into databases
controlled by Equinix or Equinix Parties for the purpose of account
administration, billing and reconciliation, operational maintenance and support
activities, fraud detection and prevention, and customer and market analysis and
reporting, and (iii) to communicate to the Customer by voice, letter, fax or
email regarding products and services of Equinix or Equinix Parties. The
Customer may withdraw consent for such use, processing or transfer of Customer
Data as set out in (iii) above by sending written notice to Equinix in
accordance with the prescribed form, available from Equinix on request. The
Customer acknowledges that it has right to access Customer Data upon written
notice and have any agreed errors in such Customer Data rectified.   3.4   For
the purposes of this Clause 3, “Customer Data” shall mean data containing
personal and/or private information of the Customer, its agents or employees or
any authorised user of the Services (including Sub-Licensees) and its agents or
employees, or other similar such data provided to or obtained by Equinix in
connection with the provision of Services, and whose use, processing or transfer
of such data is regulated by law or regulation as “personal data” where Equinix,
Equinix Parties or their respective agents come into possession of such Customer
Data.   4.   Non-Solicitation       The Customer shall not during the Term or
for twelve months thereafter solicit or entice away or endeavour to solicit or
to entice away or assist any other person whether by means of the supply of
names or expressing views on suitability or otherwise howsoever solicit or
entice away from Equinix any employee of Equinix or person contracted to tender
services to Equinix.   5.   Modifications to the General T&Cs. The terms and
conditions set out in the General T&Cs are incorporated by reference info this
MSA, with the following modifications:   5.1   In addition to the wording set
out in Section 1 of the General T&Cs, the existing second sentence shall become
the third sentence and a new second sentence shall be added as follows:      
“Each Order once signed by both Parties shall continue until the end of the
Service Term, upon which the Order shall automatically renew for a further
period of 12 months unless either Party has notified the other Party of its
intention to terminate the Order as at the end of the Service Term by providing
at least 3 months prior written notice.”   5.2   In addition to the provisions
of Section 3 of the General T&Cs, the Customer agrees to comply at all times
with the Policies in relation to access to the IBX Centre and access and use of
the Licensed Space, including but not limited to the Secure Data Centre Access
Procedure.   5.3   Notwithstanding the provisions of Section 4 or 5 of the
General T&Cs or any other provision of this Agreement, nothing in this Agreement
excludes or limits or purports to exclude or limit the liability of Equinix for:
(a) death or personal injury resulting from negligence; or (b) for any damage or
liability incurred by Customer as a result of fraud or fraudulent
misrepresentation by Equinix; or (c) for any liability incurred by Customer as a
result of any breach by Equinix of the condition as to title or the warranty as
to quiet possession implied by section 2 of the Supply of Goods and Services Act
1982.

      © Copyright Equinix 2008. MSAGLO V1 EN 0508.   2 of 4

 



--------------------------------------------------------------------------------



 



5.4   Further to Section 10(h) of the General T&Cs, no person who is not a Party
to this Agreement shall have any right under the Contracts (Rights of Third
Parties) Act 1999 to enforce any term of this Agreement.   6.   Governing Law
and Jurisdiction. This Agreement Shall be governed by and construed in
accordance with English law. The Parties Irrevocably submit to the exclusive
jurisdiction of the Courts of England and Wales for the purpose of hearing and
determining any dispute arising out of this Agreement and for the purpose of
enforcement of any judgment against their respective assets.   7.   For the
avoidance of doubt, this MSA shall in no way affect any orders for services
provided by any other Equinix Company to any other Customer Company.
Furthermore, Equinix and Customer acknowledge that the terms and conditions
contained in this MSA are not binding upon any other Equinix Company, other than
Equinix, or Customer Company, other than Customer, and that no other Equinix
Company or Customer Company is required to agree to any of the terms and
conditions set out in this MSA.   8.   No variation to this Agreement shall be
effective unless made in writing and signed by both the Parties.   9.   This
Agreement may be executed in any number of counterparts and by the Parties on
separate counterparts, each of which when so executed and delivered shall be an
original, but all the counterparts shall together constitute one and the same
instrument.

Executed as an Agreement, which shall not take effect until signed by both
Parties below.

                              Customer           Equinix         The person
signing below hereby warrants and represents to have full authority to execute
this Agreement on behalf of the Customer.       The person signing below hereby
warrants and represents to have full authority to execute this Agreement on
behalf of Equinix.    
 
                            Signature:   /s/ John Kalan       Signature:   /s/
Wynn Mccabe                          
 
  Name:   John Kalan           Name:   Wynn Mccabe    
 
  Title:   VP Operations           Title:   Sales Director    

     
Address For Notices:
  Address for Notices:
 
   
Attn. Accounts Payable
  Managing Director
2711 N. Haskell Ave
  Equinix (UK) Limited
Suite 2300
  2 Buckingham Avenue
Dallas TX 75204
  Slough Trading Estate
USA
  Slough SL 14NB
 
  United Kingdom  
Fax: 214.515.7385
  Fax: +44 (0)1763 828 835  
Email: jkalan@zixcorp.com
  Email: As advised by Equinix from time to time.
 
   
 
  with a copy to:
 
   
 
  Vice President, Legal
 
  Equinix Group Limited
 
  51-53 Great Marlborough Street
 
  London W1F 7JT
 
  United Kingdom
 
   
 
  Fax: +44 (0)20 7534 2133
 
   
 
  Email: As advised by Equinix from time to time.

      © Copyright Equinix 2008. MSAGLO V1 EN 0508.   3 of 4

 



--------------------------------------------------------------------------------



 



Attachment A
General T&Cs

      © Copyright Equinix 2008. MSAGLO V1 EN 0508.   4 of 4

 



--------------------------------------------------------------------------------



 



(EQUINIX LOGO) [d65986d6598603.gif]
Agreement Number
GENERAL TERMS AND CONDITIONS
Note regarding use of this document: The purpose of this document is to
facilitate the ability of a Customer Company to procure services from an Equinix
Company anywhere in the world. Once approved by a Customer Company and an
Equinix Company, these General Terms and Conditions can be incorporated into
master service agreements between the various Customer Companies and Equinix
Companies that desire to do business together. However, the General Terms and
Conditions shall not be binding upon an Equinix Company and a Customer Company
unless and until such Equinix Company and Customer Company execute a master
service agreement that incorporates them by reference.
Capitalized terms used herein but not otherwise defined will have the meaning
ascribed to them in Section 11 of these General Terms and Conditions. The terms
“Equinix”, “Customer”, “Agreement” and “Effective Date” shall be defined in the
applicable master service agreement.
1. Term of Agreement
This Agreement will commence on the Effective Date and will terminate on the
date the last Order then in effect expires or is terminated, or as otherwise
expressly provided herein. If this Agreement is terminated while Orders are
still in effect, then the Orders will automatically terminate.
2. Ordering and Provision of Services
Upon execution by Equinix and Customer of this Agreement, Customer may request
specific Services from Equinix by placing Order(s). This Agreement and the
Orders will govern Equinix’s provision of Services to Customer and Customer’s
obligations to Equinix.
3. Access and Use of the IBX Centers, and Use of Customer’s Equipment
     a. Subject to the terms and conditions of this Agreement, Customer will
have access to the Licensed Space twenty-four (24) hours per day, three hundred
sixty-five (365) days per year.
     b. Customer represents, warrants and covenants that it will comply with all
applicable law and regulations in connection with the performance of its
obligations and exercise of its rights under this Agreement, and that it has
obtained and will maintain throughout the Term the legal right and authority
(including regulatory consents) to operate, configure, provide, place, install,
upgrade, add, maintain and repair Customer’s Equipment as contemplated by this
Agreement. Except as set forth in Section 4 (which is further limited by
Section 5), Equinix will not have any responsibility for any loss or damage to
Customer’s Equipment.
     c. Customer will be responsible and liable for all acts or omissions of
Customer’s Authorized Persons, Accompanying Persons, and Associated Entities,
and all such acts or omissions will be attributed to Customer for all purposes
under this Agreement, including for purposes of determining responsibility,
liability and indemnification obligations.
     d. Customer may sublicense the Sublicensed Space to Sublicensees provided
that (i) the terms and conditions of such Sublicense will be no less restrictive
than this Agreement; (ii) Customer will not in its dealing with such
Sublicensees act or purport to act on behalf of Equinix or landlords of Equinix;
(iii) Customer will require the Sublicensees to abide by the rules set forth In
the Policies; (iv) the agreement between Customer and Sublicensee will provide
that Sublicensee has no right to sublicense, delegate, assign or otherwise
transfer its rights to use the Sublicensed Space to any other person or entity
without Equinix’s written consent, which consent may be withheld for any reason
whatsoever or no reason, and without such consent any such sublicense,
delegation, assignment or transfer will be null and void; and (v) Customer will
cause all Sublicensees to agree in writing that in consideration for the
sublicense, Sublicensees waive, to the maximum extent permitted under law, any
and all claims of any and all types against Equinix and the landlords of
Equinix, at all times, and that in no event will Equinix, or landlords of
Equinix, have any liability to such Sublicensees, including liability to such
Sublicensees for any damages whatsoever, including direct damages.
     e. Under no circumstances shall Equinix be deemed to have any obligations
to any Sublicensee. Sublicensees do not have any rights, separate and apart from
Customer’s rights, to access their Sublicensed Space. Accordingly, only
Customer’s Authorized Persons at an IBX Center may access the Sublicensed Space
of Sublicensees at such IBX Center. Furthermore, Equinix is not responsible for
restricting a Sublicensee’s access to Customer’s Licensed Space located In a
cage or suite to which that Sublicensee has access. Customer will remain
responsible to Equinix for the performance of all of Customer’s obligations
under this Agreement (including the payment of all amounts owed under this
Agreement) and all other agreements between Equinix and Customer (“Related
Agreements”).
     f. This Agreement, and the rights of Customer hereunder, are, without any
further action by any Party, subject and subordinate to the leases for the IBX
Centers and all superior instruments to such leases (including, without
limitation, mortgages or ground leases for the IBX Centers). This Agreement is a
services agreement and is not intended to and will not constitute a lease of any
real or personal property. Customer acknowledges and agrees that (i) for
Services being provided in a common law Jurisdiction (e.g., the United States),
it has been granted only a license to use the Licensed Space in accordance with
this Agreement, and, for Services being provided in a civil law jurisdiction, it
has had the Licensed Space made available and been granted permission to access
and use the Licensed Space in accordance with this Agreement (in each case,
“License”); (ii) Customer has not been granted any real property interest under
this Agreement; and (iii) Customer has no rights as a tenant or otherwise under
any real property or landlord/tenant laws, regulations, or ordinances. Equinix
hereby reserves, with respect to the IBX Centers, all rights not specifically
granted to Customer in this Agreement, Including, without limitation, the right
(i) of access to and use of the 1BX Centers for its own use or the use of
others; (ii) to grant additional licenses to other persons or co-location
customers for the use of portions of the IBX Centers; and (iii) to exercise or
grant other rights not inconsistent with the rights granted in this Agreement.
Unless otherwise expressly agreed to by the Parties in writing, Equinix will
retain title to all parts and materials used or provided by Equinix or third
parties acting on Equinix’s behalf in the performance and/or furnishing of the
Services.
4. Indemnification
     a. Equinix will Indemnify, defend and hold harmless the Customer Parties
from any and all liability, damages, costs and expenses (including reasonable
attorneys’ fees and expenses) for claims brought by third parties for personal
injury or damage to tangible property resulting from the gross negligence or
willful misconduct of Equinix.
     b. Except for the claims for which Equinix is providing indemnity in
Section 4(a) and except for claims for credits under the Service Level Agreement
covering the Services being performed under the MSA, the

      © Copyright Equinix 2008. GTCGLO V1 EN 0508.   1 of 5

 



--------------------------------------------------------------------------------



 



Customer will indemnify, defend and hold harmless the Equinix Parties from any
and all liability, damages, costs and expenses (Including reasonable attorneys’
fees and expenses) for (i) claims brought by third parties for personal injury
or damage to tangible property resulting from the gross negligence or willful
misconduct of Customer; (ii) any claim by any of Customer’s Authorized Persons,
Accompanying Persons or Associated Entitles or any employee of Customer other
than a claim based on the gross negligence or willful misconduct of Equinix;
(iii) any claim relating to, or arising out of, Customer’s, or any of its
customers’, services, equipment (including Customer’s Equipment) or Customer’s
use of the Services provided under this Agreement (Including claims relating to
Interruptions, suspensions, failures, defects, delays, impairments or
inadequacies in any of the aforementioned services, Including the Services from
Equinix); (iv) any claim that Customer has failed to fulfill a contractual
obligation with a third party; and (v) any claim resulting from Customer’s
failure to obtain or maintain the required consents pursuant to Section 3(b).
     c. Through counsel of its own choosing, the indemnified party has the right
to participate in (but not control the defense of) any proceeding relating to an
action in which it is being indemnified under this Agreement, but in such event
the indemnified party will be solely responsible for paying the legal fees and
expenses for its own counsel. The indemnifying party will, however, continue to
be solely responsible for all other expenses relating to the action, including
the legal fees and expenses of the counsel it selects to defend the claims. The
indemnifying party shall not take any action that unreasonably exposes the
indemnified party to a risk of damages, which would not be covered by such
indemnity, and may not settle any matter without the prior written consent of
the indemnified party, if the settlement would impose any liability or
obligation on the indemnified party.
5. Warranty Disclaimer Limitation of Liability, Credits
     a. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, EQUINIX DOES
NOT MAKE, AND HEREBY DISCLAIMS, ALL EXPRESS WARRANTIES WITH REGARD TO THE
SERVICES, INCLUDING BUT NOT LIMITED TO ANY WARRANTY THAT THE SERVICES PROVIDED
HEREUNDER WILL BE UNINTERRUPTED, ERROR-FREE, OR COMPLETELY SECURE. EQUINIX DOES
NOT MAKE, AND EQUINIX HEREBY DISCLAIMS, ANY AND ALL IMPLIED WARRANTIES WITH
REGARD TO THE SERVICES, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY OR
SATISFACTORY QUALITY, FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT OF
THIRD PARTY’S INTELLECTUAL PROPERTY RIGHTS. ALL SERVICES PROVIDED PURSUANT TO
THIS AGREEMENT ARE PROVIDED OR PERFORMED ON AN “AS IS”, “AS AVAILABLE” BASIS,
AND CUSTOMER’S USE OF THE SERVICES IS SOLELY AT ITS OWN RISK.
     b. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, IN NO EVENT
WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR (I) LOST PROFITS; (II) LOSS
OF BUSINESS; (III) LOSS OF REVENUES (EXCEPT THAT CUSTOMER SHALL BE LIABLE FOR
ANY SERVICE FEES OR OTHER AMOUNTS OWED TO EQUINIX UNDER THIS AGREEMENT);
(IV) LOSS OF DATA OR INTERRUPTION OR CORRUPTION OF DATA; (V) ANY CONSEQUENTIAL
OR INDIRECT DAMAGES; OR (VI) ANY INCIDENTAL, SPECIAL, RELIANCE, EXEMPLARY OR
PUNITIVE DAMAGES (IF APPLICABLE), EVEN IF ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES, OR ANY OTHER TYPE OF DAMAGES OTHER THAN DIRECT DAMAGES.
     c. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, EQUINIX’S
TOTAL LIABILITY TO CUSTOMER IN THE AGGREGATE FOR THE ENTIRE TERM (AND REGARDLESS
OF WHETHER THE CLAIMS ARE BROUGHT DURING OR AFTER THE TERM) WITH RESPECT TO ALL
CLAIMS ARISING FROM OR RELATED TO THE SUBJECT MATTER OF THIS AGREEMENT
(INCLUDING ATTORNEY’S FEES) WILL NOT EXCEED THE AMOUNT ACTUALLY PAID BY CUSTOMER
TO EQUINIX FOR THE THREE (3) MONTH PERIOD IMMEDIATELY PRECEDING THE MONTH IN
WHICH THE FIRST CLAIM AROSE. AS A FURTHER LIMITATION, EQUINIX’S MAXIMUM
LIABILITY FOR ANY CLAIMS RELATING TO SERVICES OFFERED OR PROVIDED BY EQUINIX
(I) FOR A NON-RECURRING CHARGE ONLY, OR (II) AS SMART HANDS SERVICES, SHALL NOT
EXCEED THE AMOUNT OF THE SERVICE FEE FOR SUCH SERVICE PROVIDED ON THE OCCASION
GIVING RISE TO THE CLAIM.
     d. THE LIMITATIONS SET FORTH IN SECTION 5(C) SHALL NOT APPLY TO ANY CLAIMS
OR CAUSES OF ACTION BY A THIRD PARTY PURSUANT TO SECTION 4(A) ABOVE
     e. Equinix and Customer each waive the right to bring any claim against the
other Party arising or in any way relating to this Agreement more than one
(1) year after the date this Agreement expires or is earlier terminated. Each
Party recognizes and agrees that the warranty disclaimers and liability and
remedy limitations in this Agreement are material bargained for bases of this
Agreement.
6. Insurance
Customer agrees to maintain appropriate insurance, at its expense, for each IBX
Center during the entire time this Agreement is in effect, which at a minimum
shall consist of (i) Commercial General Liability Insurance in an amount not
less than One Million U.S. Dollars ($1,000,000), or the local currency
equivalent, per occurrence for bodily injury, death and property damage, which
policy will include contractual liability coverage related to this Agreement;
(ii) Workers’ Compensation and employer’s liability insurance in an amount not
less than that prescribed by applicable law; and (iii) umbrela or excess
liability insurance with a combined single limit of no less than Two Million
U.S. Dollars ($2,000,000) or the local currency equivalent. Prior to any use of
the Licensed Space at an IBX Center (including, but not limited to, delivery of
any of Customer’s Equipment to an IBX Center), Customer will furnish Equinix
with certificates of Insurance that evidence the minimum levels of insurance set
forth herein and which list Equinix and Equinix’s landlord as additional
insureds (but the insurance must only list Equinix’s landlord as an additional
insured if Equinix so requests). In addition, Customer will notify Equinix of
any non-renewal, cancellation, reduction in policy limit or other material
change in Customer’s coverage at least forty-five (45) days prior to such change
in coverage.
7. Termination of Agreement and Suspension of Service
     a. Either Party may terminate this Agreement by giving written notice of
termination to the other Party if the other Party breaches any material term or
condition of this Agreement and fails to cure such breach within thirty
(30) days (ten (10) days in the case of a failure to pay Service Fees) after
receipt of such notice, if the breach (other than where Customer has failed to
pay Service Fees) cannot be cured within thirty (30) days, the breaching Party
shall be given a reasonable period of time, but not to exceed sixty (60) days,
to cure the breach, provided that the breaching Party acts promptly and
diligently to cure such breach.
     b. Without limiting Equinix’s rights under Section 7(a), Equinix may
suspend the provision of Services and deny access and removal of Customer’s
Equipment to the IBX Center, if (i) Customer fails to cure any monetary breach
of this Agreement (e.g. falls to pay any amounts owed) within ten (10) days of
notice of the same (or within five (5) days of notice of the same in the event
Customer’s account is past due on two (2) or more occasions during a six
(6) month period); (ii) Customer or Customer’s Equipment interferes with
Equinix’s operation or maintenance of the IBX Center or with one or more of its
other customers’ use thereof, and within a reasonable time, not to exceed one
(1) hour of being notified by email or phone, Customer falls to (a) cease such
interference; (b) provide a plan acceptable to Equinix to cease such
interference; or (c) authorize Equinix to take action to cease such interference
(billed at Smart Hands rates); or(iii) in Equinix’s reasonable Judgment Customer
or Customer’s Equipment has the potential to interfere with Equinix’s operation
or maintenance of the IBX Center or with one or more of its other customers’ use
thereof, and within a reasonable time, not to exceed forty-eight (48) hours of
being notified by e-mail or phone, Customer falls to (a) resolve such potential
interference; (b) provide a plan acceptable to Equinix to resolve such potential
interference; or (c) authorize Equinix to take action to resolve such potential
interference (billed at Smart Hands rates). If Equinix suspends a Service
pursuant to this Section 7(b), unless Equinix has subsequently terminated this
Agreement as permitted under this Agreement, Equinix will resume the
discontinued Service as soon as reasonably practical after it is reasonably
satisfied that Customer has cured the breach(es) which gave rise to the
suspension, and Equinix may charge a reinstatement fee equal to the direct
out-of-pocket expenses incurred by Equinix to discontinue and to then resume the

      © Copyright Equinix 2008. GTCGLO V1 EN 0508.   2 of 5

 



--------------------------------------------------------------------------------



 



Service. Further, Equinix may terminate this Agreement if Customer’s breach
referenced in Section 7(b) (ii) or (iii) continues for at least five (5) days or
occurs more than three (3) times in any twelve (12) month period.
     c. Equinix may terminate this Agreement Immediately upon giving written
notice to Customer if Customer becomes unable to pay debts as they become due,
ceases to do business, enters into a deed of arrangement, undergoes judicial
management, commences the process of liquidation, has a receiver appointed or
begins winding up or similar arrangements.
     d. Equinix may terminate this Agreement upon giving written notice to the
Customer as to any affected Licensed Space or IBX Center if any portion of the
IBX Center in which the affected Licensed Space is located becomes subject to a
government order having the effect of terminating Equinix’s use of such facility
or if Equinix’s possession is terminated or abated for any reason (e.g.,
condemnation proceeding) or Equinix cannot provide Customer with access to the
affected Licensed Space as contemplated herein for a period exceeding thirty
(30) days.
8. Removal of Customer’s Property
     a. Upon expiration or termination of this Agreement, or an Order (or any
portion thereof), all rights of Customer with respect to the affected Licensed
Space (“Terminated Space”), will terminate, and Customer will Immediately remove
all of Customer’s Equipment and other items belonging to Customer, Customer’s
Authorized Persons, Accompanying Persons and/or Associated Entities located in
such Terminated Space (“Customer Property”) but not any wiring, cable or other
equipment or property that does not belong to Customer. Customer agrees that
unless Equinix otherwise agrees in writing, failure to remove Customer Property
within ten (10) days from the expiration of the applicable Order (or Equinix’s
termination of the Order due to Customer’s breach or as otherwise permitted
under this Agreement), or within thirty (30) days if the Order is terminated
before expiration due to Equinix material breach, will constitute abandonment of
the Customer Property and will automatically provide Equinix with the remedies
it has under the law of the jurisdiction where the IBX Center is located in
connection with abandoned property, and additionally, Equinix will be entitled
to pursue all available legal remedies against Customer, including, without
limitation, any or all of the following remedies: (i) immediately removing any
or all such property and storing it at Customer’s expense at an on-site or
off-site location; (ii) shipping such property to the address set forth at the
end of this Agreement at Customer’s risk and expense; or (iii) upon thirty
(30) days prior written notice to Customer, liquidating such property and
charging Customer for all costs associated with the liquidation and retain from
the liquidation all amounts necessary to pay Equinix all amounts owed by
Customer under this Agreement, including under this Section 8(a).
     b. While Customer has no right to use the Services provided under an Order
after the Order expires or terminates, if Equinix permits Customer to do so,
Customer will remain obligated under the terms and conditions of the Order
(which Order in such case will be deemed to be still in effect), including,
without limitation, for all payment obligations. Notwithstanding the foregoing,
such continued use will be at Equinix’s sole discretion and may be terminated by
Equinlx at any time immediately upon notice to Customer.
     c. Neither Party will be liable to the other Party for properly terminating
this Agreement or any portion thereof in accordance with its terms, but Customer
will be liable to Equinix for any amounts due and payable. Where any Order is
terminated prior to the expiration of the Service Term, except due to Equinix’s
material breach, Customer will Immediately be liable to Equinix for all Service
Fees which would have been payable by Customer for the remainder of the entire
Service Term.
9. Confidential Information
     a. Except as expressly permitted in this Section 9, no Party will, without
the prior written consent of the other Party, disclose any Confidential
Information of the other Party to any third party.
     b. Neither Party will disclose Confidential Information from the other
Party except where (i) the disclosure is required by applicable law or
regulation or by an order of a court or other governmental body having
jurisdiction after giving reasonable notice to the other Party with adequate
time for such other Party to seek a protective Order; (ii) if in the opinion of
counsel for such Party, disclosure is advisable under any applicable securities
laws regarding public disclosure of business information; or (iii) the
disclosure is reasonably necessary and is to that Party’s, or its Affiliates’,
employees, officers, directors, attorneys, accountants and other advisors, or
the disclosure is otherwise necessary for a Party to exercise its rights and
perform its obligations under this Agreement, so long as in all cases referenced
above, in this subsection (iii), the disclosure is no broader than necessary,
and the person or entity who receives the disclosure agrees prior to receiving
the disclosure to keep the information confidential (except with regards to
disclosures to a court or arbitrator in connection with an action to enforce a
party’s rights under this Agreement). Each Party is responsible for ensuring
that any Confidential Information of the other Party that the first Party
discloses pursuant to this Agreement (other than disclosures pursuant to
subsections (i) and (ii) and (iii) (but with respect to (iii), only with regard
to disclosures to a court or similar body necessary for a Party to exercise its
rights under this Agreement) above that cannot be kept confidential by the first
Party) is kept confidential by the person receiving the disclosure to the same
extent that the receiving Party must keep the information confidential.
     c. Neither Customer nor Equinix grants the other the right to use its
trademarks, service marks, trade names, logos, copyrights, or other intellectual
property rights or other designations in any promotion, publication, or press
release without the prior written consent of the other Party in each case.
Notwithstanding the restrictions set forth in this Agreement during the Term,
(ii) either Party may publicly refer to the other Party, orally and in writing,
as a customer or vendor of services of or to the other Party, as the case may
be, without obtaining consent from such other Party.
10. Miscellaneous
     a.  Notice. Except where otherwise expressly stated in the Agreement, all
notices, consents, or approvals required by this Agreement will only be
effective if in writing and sent by (i) certified or registered air mail,
postage prepaid; (ii) overnight delivery requiring a signature upon receipt;
(iii) delivery by hand; or (iv) facsimile or electronic mail (promptly confirmed
by mail), to the Parties at the respective street addresses, facsimile numbers,
or electronic mail addresses set forth and designated as such in this Agreement
or such other addresses or facsimile numbers as may be designated in writing by
the respective Parties. Notices, consents and approvals under this Agreement
will be in writing and be deemed effective on the date of receipt.
     b. Entire Agreement. This Agreement and all Orders executed at any time
during the Term, all of which are incorporated herein by this reference,
constitute the complete and entire agreement between the Parties with respect to
the subject matter hereof, and supersede and replace any and all prior or
contemporaneous discussions, negotiations, proposals, understandings and
agreements, written and oral, regarding such subject matter, as well as any
industry custom. This Agreement may be executed in two or more counterparts (and
the signature pages may be delivered with ink signature or by facsimile or
email), each of which will be deemed an original, but all of which together will
constitute one and the same instrument.
     c. Construction. Each Party acknowledges and agrees that it has , reviewed
this Agreement, and it is the Parties’ Intent that this Agreement will not be
construed against any Party. The section headings and captions throughout this
Agreement are for convenience and reference only, and will not be used to
construe this Agreement. If any provision of this Agreement is adjudged by a
court to be invalid, illegal or unenforceable, the same will not affect the
validity, legality, or enforceability of the portion of the provision, if any,
that is not invalid, illegal or unenforceable, the application of such provision
in any other circumstances, or the validity, legality, or enforceability of any
other provision of this Agreement. All terms and conditions of this Agreement
will be deemed enforceable to the fullest extent permissible under applicable
law, and, when necessary, the court in any action between the Parties is
requested to reform any and all terms or conditions to give them as much effect
as possible. In this Attachment A (the General Terms and Conditions), references
to “Section(s)” shall be references to “Section(s)” of this Attachment A.

      © Copyright Equinix 2008. GTCGLO V1 EN 0508.   3 of 5

 



--------------------------------------------------------------------------------



 



     d.  Survival. Sections 3(b), 3 (c), 3(e), 4, 5, 7, 8, 9, 10 (a), (c), (d),
(f) and (h) will survive the termination of this Agreement, but Section 9 will
only survive for three (3) years after the end of the Term. In addition, all
provisions of this Agreement that can only be given proper effect if they
survive the termination of this Agreement will survive the termination of this
Agreement. This Agreement will be valid as to any obligation incurred prior to
termination of this Agreement, including any Service Fees owed by Customer.
     e.  Equinix Affiliates, independent Contractors; Assignment. Equinix may
permit any other Equinix Affiliate, or any independent contractor or other third
party, to perform any of Equinix’s obligations hereunder, and Equinix may assign
this Agreement to any person or entity at any time. Customer may assign this
Agreement without Equinix’s prior consent (in which event Customer must provide
Equinix with prior notice of the assignment) only where the party to whom this
Agreement is assigned by Customer is either an Affiliate of Customer, or is
acquiring all or substantially all of Customer’s business or assets, and in all
such events the person or entity to whom this Agreement is assigned by Customer
agrees in writing to be bound by all of the terms of this Agreement. This
Agreement will be binding upon and inure to the benefit of all successors and
permitted assigns of Equinix and Customer, who will be bound by all of the
obligations of their predecessors or assignors. Except as set forth in this
Agreement with respect to sublicensing only, and this Section 11(e) with respect
to an assignment of the entire Agreement under the conditions specified above
only, Customer will not assign, delegate, transfer or sublicense all or any part
of the Licensed Space.
     f.  Force Maleure. Except for Customer’s obligation to pay amounts owed
under this Agreement, including Service Fees, neither party will be responsible
or in any way liable to the other party, and neither party will have any
termination or other rights, arising out of or relating to any failure by the
other party to perform or any hindrance in the performance of its obligations
under this Agreement if such failure or hindrance is caused by events or
circumstances beyond such nonperforming Party’s control, including acts of God,
war, labor strike, terrorist act, fire, flood, earthquake, health epidemic, any
law, Order, regulation or other action of any governing authority or agency
thereof, or failure of the Internet.
     g. Conflicts. All Orders are at all times subject to all of the terms and
conditions of this Agreement. In the event of ambiguity, conflict or
inconsistency among the documents comprising this Agreement, the documents shall
be given a descending order of precedence as follows: (i) the Order; (ii) the
Attachments and Exhibits to this Agreement, other than these General Terms and
Conditions; (iii) the Policies; (iv) the body of the Master Service Agreement,
and (v) these General Terms and Conditions.
     h. General. Except where otherwise expressly stated herein, and subject to
the limitations set forth in Section 5, the rights and remedies provided for
herein are cumulative and not exclusive of any rights or remedies that a Party
would otherwise have.
     Equinix and Customer are independent contractors and this Agreement will
not establish any relationship of partnership, joint venture, employment,
franchise or agency between Equinix and Customer. Neither Equinix nor Customer
will have the power to bind the other or incur obligations on the other’s behalf
without the other’s prior written consent.
     The Parties agree that there will be no third party beneficiaries to this
Agreement, including, but not limited to, any Accompanying Person, Associated
Entity (which includes any Sublicensee), Authorized Person, end user, customer
or the insurance providers for either Party.
     No Party’s directors, officers or employees will have any liability to any
other Party with respect to this Agreement. Except as may be specifically
otherwise consented to in writing by an Affiliate of a Party (and none of the
other terms of this Agreement shall be deemed to constitute such consent), no
Party’s Affiliates will have any liability to any other Party with respect to
this Agreement, including with respect to any Orders.
     No waiver of any breach of any provision of this Agreement will constitute
a waiver of any prior, concurrent or subsequent breach of the same or any other
provisions hereof, and no waiver will be effective unless made in writing and
signed by an authorized representative of the waiving Party.
11. Definitions
Accompanying Person: Each person (other than an employee of Equinix) who is
accompanied by an Authorized Person while at an IBX Center.
Affiliate: As to a party, means any entity controlling, controlled by, or under
common control with such party, where the term “control” and its correlative
meanings, “controlling,” “controlled by,” and “under common control with,” means
the legal, beneficial or equitable ownership, directly or indirectly, of more
than fifty percent (50%) of the aggregate of all voting equity interests in an
entity.
Associated Entity: Each individual, company, partnership or other entity of any
type which employs, contracts with, or is otherwise associated or affiliated
with any of Customer’s Authorized Persons or Accompanying Persons. Without
limiting the foregoing definition, each Sublicensee that has sublicensed
Sublicensed Space at an IBX Center will be an Associated Entity at such IBX
Center.
Authorized Person: Each person who is then included on the most recent list of
Authorized Persons given to Equinix by Customer in accordance with the Policies.
Billing Commencement Date: For a Service ordered in an Order other than Online
Orders or Phone Orders, the date designated in the Order as the Billing
Commencement Date. For a Service ordered in an Online Order or Phone Order, the
date Equinix begins providing the Service to Customer, unless otherwise agreed
to by the Parties in the Order.
Confidential Information: Information disclosed by one Party to the other Party
that (a) is identified by the disclosing party, in writing or orally, as
confidential at the time of disclosure, or (b) contains the disclosing Party’s
customer lists, customer information, technical information, pricing
information, pricing methodologies, financial position, trade secrets, customer
communications or proposals, benchmarking information, satisfaction surveys, or
information regarding the disclosing Party’s business planning or business
operations. In addition, (i) the terms of this Agreement will be deemed
Confidential information of each Party; and (ii) the design of the IBX Centers,
the Services provided and equipment used at the IBX Centers and the
configuration, interconnection, switching and routing of telecommunication
cables, networks and services at the IBX Centers, all will be considered
Confidential information of Equinix. Other than the terms and conditions of this
Agreement, information will not be deemed Confidential information hereunder if
such information (i) is known to the receiving Party prior to receipt from the
disclosing Party directly or indirectly from a source other than one having an
obligation of confidentiality to the disclosing Party; (ii) becomes known
(independently of disclosure by the disclosing Party) to the receiving Party
directly or indirectly from a source other than one having an obligation of
confidentiality to the disclosing Party; (iii) becomes publicly known or
otherwise ceases to be secret or confidential, except through a breach of this
Agreement by the receiving Party; or (iv) is independently developed by the
receiving Party. For the avoidance of doubt, the mere placement of materials or
equipment containing information at an Equinix location does not constitute
disclosure of such information to Equinix.
Cross-Connect: A physical or wireless interconnection within an IBX Center that
(i) exits Customer’s cage or (ii) connects Customer to another Equinix customer.
Customer Care Website: The customer care website accessible via the internet at
a location designated by Equinix, which it has the right to change from time to
time.
Customer Company: A company that is an Affiliate of Customer.
Customer Cross-Connect: A physical interconnection, including cable,
connections, and other wiring, that (i) does not exit Customer’s cage, (ii) does
not connect Customer to another Equinix customer, and (iii) interconnects
(a) Equipment belonging to the Customer or (b) POD

      © Copyright Equinix 2008. GTCGLO V1 EN 0508.   4 of 5

 



--------------------------------------------------------------------------------



 



Equipment that is provided by Equinix and that is in Customer’s cage with
Customer’s Equipment.
Customer’s Equipment: All network and/or computer equipment (including wiring
and Customer Cross-Connects between such equipment and Customer’s POD Equipment)
that is located in the Licensed Space, including equipment that is owned,
leased, licensed or otherwise obtained for use by Customer, Customer’s
Affiliates, Customer’s Authorized Persons, Accompanying Persons or Associated
Entities (but this does not include Cross-Connects or POD Equipment that is
provided by Equinix and that is located in Customer’s Licensed Space).
Customer Parties: Customer and the Affiliates, owners, officers, directors,
employees, and agents of Customer or of the Affiliates of Customer.
Equinix Company: A company deemed by Equinix to be an Equinix Company.
Equinix Parties: Equinix and the Affiliates, owners, officers, directors,
employees, and agents of Equinix or of the Affiliates of Equinix.
IBX Centers: The Internet Business Exchange Centers in which Customer licenses
Licensed Space or receives Services from Equinix pursuant to an Order.
Licensed Space: The areas which, for Services being provided in the United
States and/or a common law jurisdiction, are licensed by Customer or, for
Services being provided in a civil law jurisdictions are made available to the
Customer with permission to access and use, in each case under this Agreement
and the Orders and as identified in the Orders as to the amount of space. For
each Licensed Space, Equinix will determine at all times during the Term the
exact location in the IBX Centers where the Licensed Space will be located, and
Equinix will notify Customer accordingly.
Online Order: An Order for Services placed online via the Customer Care Website,
which will be effective only after Equinix accepts it in accordance with
Equinix’s then current procedures or Equinix begins providing the Services
ordered under the Online Order.
Order: A statement of work incorporated into this Agreement by reference
prepared by Equinix that describes the Services. In the United States, an Order
may also be referred to as a SOW and may be amended by a SOW Amendment. In the
Asia Pacific Region, an Order may also be referred to as a Sales Order and may
be amended by a Change Order. In Europe, an Order may also be referred to as a
Service Order. SOW Amendments and Change Orders will amend existing Orders but
will not replace them unless otherwise agreed by the Parties in writing. Orders
are not valid until signed by both Parties, except for Online and Phone Orders.
Equinix is under no obligation to accept an Order. Unless otherwise specified,
reference to Order(s) shall also include Online Orders and/or Phone Orders.
Order Confirmation: A document which may not include signature sent by Equinix
that confirms, among other things, the Services, the quantity of such Services,
and the prices of such Services. Not all Online Orders or Phone Orders require
Order Confirmations, and Equinix will in its sole discretion determine which
Online Orders or Phone Orders require Order Confirmations to be effective.
Parties: Customer and Equinix.
Party: Customer or Equinix.
Phone Order: An Order for Services placed over the phone, where available, via
an Equinix customer care representative, which will be effective only after
Equinix accepts it in accordance with Equinix’s then current procedures or
Equinix begins providing the Services ordered under the Phone Order.
POD Equipment: The (i) patch panels, DSX panels for category 5 twisted pair,
co-axial, single and multi-mode fiber, or (ii) other appropriate (as reasonably
determined by Equinix) point of demarcation equipment.
Policies: The procedures, rules, regulations, security practices and policies
adopted by Equinix that are then in effect for the IBX Centers, and as they may
be amended from time to time by Equinix.
Services: All services, goods and other offerings of any kind requested under an
Order agreed to by Equinix, and to be provided by Equinix to Customer pursuant
to this Agreement.
Service Fees: Charges and fees for Services charged to Customer by Equinix
pursuant to this Agreement, and are exclusive of Taxes.
Service Term: The period commencing on the Billing Commencement Date and ending
after the term specified on the applicable Order.
Smart Hands Services: Services that are defined as Smart Hand Services under the
then current Policies.
Sublicensed Space: The portion of the Licensed Space that, for Services being
provided in the United States and/or a common law Jurisdiction, is sublicensed,
to a Sublicensee by Customer or, for Services being provided in a civil law
jurisdiction, is made available to a Sublicensee with permission to access and
use, in each case pursuant to the terms of this Agreement.
Sublicensee: A customer of Customer or other third party who (i) sublicenses all
or part of the Licensed Space from Customer, if such Licensed Space is located
in the United States or a common law jurisdiction, or (ii) is able to access and
use all or part of the Licensed Space as made available by the Customer, if such
Licensed Space is located in a civil law jurisdiction.
Taxes: Sales, use, transfer, privilege, excise, VAT, GST, consumption tax, and
other similar taxes and duties, whether foreign, national, state or local,
however designated, now in force or enacted in the future, which are levied or
imposed by reason of the performance by Equinix or Customer under this Agreement
or by Customer with respect to its operations and use of the Services, but
excluding taxes on Equinix’s net Income.
Term: The term of this Agreement as determined in accordance with Section 1 of
this Agreement.


              Customer to complete:       Equinix to complete: Acknowledged and
agreed.       Acknowledged and agreed.
 
           
Customer Name:
  ZixCorp Global, Inc.        
 
 
 
       
 
  (Complete Legal Name)        

                     
Authorized Signature:
  /s/ John Kalan       Authorized Signature:   /s/ Wynn Mccabe    
 
 
 
         
 
   

  Printed Name: John Kalan         Printed Name: Wynn Mccabe    

  Title: VP Operations         Title: Sales Director    

      © Copyright Equinix 2008. GTCGLO V1 EN 0508.   5 of 5

 